Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species III (Fig. 12-13) , claims 1-9 in the reply filed on 12/09/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Furthermore claims 2-4, 7-9 do not read on elected embodiment of Fig. 12-13 rather read on non-elected different embodiments of Species IV (Fig. 14-16), Species V of Fig. 17-20 and hereby withdrawn from consideration.

Claim Objections
3.	Claim 1 is objected to because of the following informalities:  in line 6 “at the geographical points” should be “at the plurality of geographical points”.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  in line 19 “at a plurality of geographical points” should be “at the plurality of geographical points”.  Appropriate correction is required.

Claim 5 is objected to because of the following informalities:  in line a “a determination value” should be “the determination value”.  Appropriate correction is required.

Claim 6 is objected to because of the following informalities:  in line 5 “at the geographical points” should be “at the plurality of geographical points”.  Appropriate correction is required.

Claim 6 is objected to because of the following informalities:  in line 17 “at a plurality of geographical points” should be “at the plurality of geographical points”.  Appropriate correction is required.



Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.



Claim 5 is rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. There is nowhere in the specification describes/written about the term “a determination value”, “a determination timing” and/or any associated number with it. 


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 1, 5-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Claims 1, 5-6 are directed to an abstract idea.  Specifically, representative claim 6 recites:

Regarding claim 6: A maintenance assistance method for railroad ground equipment, wherein a computer including a processor and a memory:
stores environmental information containing information on weather observed at a plurality of geographical points and on geographical conditions at the geographical points;
holds a relational formula indicating a relationship between aged deterioration of railroad ground equipment and the environmental information (even though no direct mathematical formula is claimed but would be obvious because claims cannot be construct or perform functions without any mathematical relationships/formula), and, 
upon specification of railroad ground equipment for which to execute deterioration prediction, acquires the environmental information which is recorded at a point near an installed position of the railroad ground equipment, during a target period of the deterioration prediction (can be carried out as a mental process including judgement, evaluation, observation, opinion etc. like looking at equipment specification data and available weather information), and 
predicts a degree of aged deterioration of the railroad ground equipment by using the acquired environmental information and the relational formula (even though no direct mathematical formula is claimed but would be obvious because claims can not be construct or perform functions without any mathematical relationships/formula);

stores transportation information containing conditions of travel and amounts of transportation of a train at a plurality of geographical points within line sections of a railroad within which the train is operated;
holds a relational formula indicating a relationship between aged deterioration of railroad ground equipment and the transportation information (even though no direct mathematical formula is claimed but would be obvious because claims can not be construct or perform functions without any mathematical relationships/formula), and configured to, upon specification of the railroad ground equipment for which to execute the deterioration prediction, acquire the transportation information on a line section to which the railroad ground equipment belongs, during the target period of the deterioration prediction (can be carried out as a mental process including judgement, evaluation, observation, opinion etc. like looking at equipment specification data and available weather information), and 
predict a degree of aged deterioration of the railroad ground equipment by using the acquired transportation information and the relational formula (even though no direct 
adds up the degrees of aged deterioration of the railroad ground equipment, which are obtained from the environmental information and the transportation information (even though no direct mathematical formula is claimed but would be obvious because claims can ot be construct or perform functions without any mathematical relationships/formula like mathematical addition/subtraction etc.);
calculates influence of the environmental information on the conditions of travel of the train, the environmental information being recorded at the point near the specified railroad ground equipment, for which to execute the deterioration prediction (even though no direct mathematical formula is claimed but would be obvious because claims cannot be construct or perform functions without any mathematical relationships/formula); and
predicts the degree of aged deterioration of the railroad ground equipment with the calculated influence of the environmental information on the conditions of travel of the train taken into account (even though no direct mathematical formula is claimed but would be obvious because claims cannot be construct or perform functions without any mathematical relationships/formula).

Regarding claim 1: In view of claim 6 as described above, claim 1 further claims 
a train-behavior estimation part configured to calculate influence of the environmental information on the conditions of travel of the train, the environmental information being recorded at the point near the specified railroad ground equipment, for which to execute the deterioration prediction (even though no direct mathematical formula is claimed but would 
wherein the transportation-load estimation part predicts the degree of aged deterioration of the railroad ground equipment with the influence of the environmental information on the conditions of travel of the train taken into account, the influence being calculated by the train-behavior estimation part (even though no direct mathematical formula is claimed but would be obvious because claims cannot be construct or perform functions without any mathematical relationships/formula).

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “insignificant extra-solution activity both pre-solution and post solution”. see MPEP 2106.05(g)
The highlighted portion of the claim constitutes an abstract idea based on recent Federal Register notice (2019 subject matter eligibility guidelines).  The FR notice is available here: https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf

For step 2A prong one analysis, review of specification [0046], [0058], [0068], [0075], [0064] – [0070]  and claims (even though no direct mathematical formula is claimed but would be obvious because claims ca not be construct or perform functions without any mathematical relationships/formula, [0067] –[0068] indicates of some type of formula), the highlighted limitations are analogous to Mathematical concepts and/or mental process. All the limitations are related to or based on mathematical relationships, mathematical formulas or equations, mathematical calculations and/or mental process.
For step 2A prong two analysis, limitations are not indicative of integration into a practical application because 

Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a); Does not apply
Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo Does not apply
Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); Does not apply
Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and Does not apply
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception , as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018. Does not apply because there are no description of meaningful way like what kind railroad equipment or details about uses of such equipment as it could be a piece of metal, what kind of formula, how configuration of setting information data is performed other than generally linking the use in a field.
Limitations that are not indicative of integration into a practical application when recited in a claim with a judicial exception include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f); Does not apply
Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP 2106.05(g); and Does apply
Generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). Does apply



    PNG
    media_image1.png
    76
    1269
    media_image1.png
    Greyscale

For step 2B analysis,

Claims 6, 1 do not contain “additional elements” other than the abstract idea, but these are not sufficient to make the claim as a whole amount to significantly more than the abstract idea itself for the following reasons. 
These additional elements include “railroad ground equipment”. However these elements are recited at a high level of generality and they are well-understood, routine, and conventional in the art as in any maintenance method/system as Kumar (US PGPUB 2006/0195327 A1) teaches in [0031] –[0032] in an analogous art of processing information relating to railroad assets.

Claim 6 does contain further “additional elements” other than the abstract idea, but these are not sufficient to make the claim as a whole amount to significantly more than the abstract idea itself for the following reasons. 
These additional elements include “a memory”, a processor”, “a computer”. However these elements are recited at a high level of generality and they are well-understood, routine, and conventional in the art as in any maintenance method/system has to have processor to execute the algorithms and memory to stores relevant information/data as Kumar (US PGPUB 2006/0195327 A1) teaches in [0031] –[0032] in an analogous art of processing information relating to railroad assets.

Claims 6, 1 is therefore found to be directed to an abstract idea without significantly more than an abstract idea. As such, considered individually and in combination with the other claim elements, do not make the claim as a whole significantly more than the abstract idea itself.  Rather than being a particular limited application of the abstract idea which serves to improve a specific method or device, the claim would tend to monopolize the abstract idea itself in practice.

Dependent claim 5 extends the abstract idea by adding details to the algorithm of the calculation model, but does not contain further “additional elements”.
15-19, 23-27, 31-32

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




5.	Claim 6 is rejected under 35 U.S.C. 103 as being obvious over Kumar et al. (US PGPUB 2006/0195327 A1) in view of McClintic et al (US PGPUB 2016/0078695 A1) and Applicant Admitted Prior Art (AAPA), Bhattacharjya et al. (WO 2014/110099)

Regarding claim 6:  Kumar teaches in Fig. 1 about a maintenance assistance method 20 for railroad ground equipment, wherein a computer including a processor 12 and a memory 40:
stores environmental information containing information on weather 24 observed at a plurality of geographical points and on geographical conditions at the geographical points;


Kumar does not explicitly talk about predicts a degree of aged deterioration of the railroad ground equipment by using the accessed environmental information and the relational formula.

However McClintic teaches in Fig. 2 about predicts (maintenance recommendation 60 based on different input parameters)) a degree of aged deterioration of the railroad ground equipment by using the accessed environmental information and the relational formula.

Therefore it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention  to apply McClintic teachings to Kumar's method to identify future repairs on assets (McClintic, [0012] –[0013]).


Kumar does not explicitly show stores transportation information containing conditions of travel and amounts of transportation of a train at a plurality of geographical points within line sections of a railroad within which the train is operated;
holds a relational formula indicating a relationship between aged deterioration of railroad ground equipment and the transportation information, and configured to, upon specification of the railroad ground equipment for which to execute the deterioration prediction, acquire the transportation information on a line section to which the railroad ground equipment belongs, during the target period of the deterioration prediction, and predict a degree of aged deterioration of the railroad ground equipment by using the acquired transportation information and the relational formula;
adds up the degrees of aged deterioration of the railroad ground equipment, which are obtained from the environmental information and the transportation information;
calculates influence of the environmental information on the conditions of travel of the train, the environmental information being recorded at the point near the specified railroad ground equipment, for which to execute the deterioration prediction; and


However Bhattacharjya teaches in [0040], [0054] –[0057] (Kumar also talks about speed, tractive effort, utilization of asset in para [0017]) about stores transportation information containing conditions of travel and amounts of transportation of a train at a plurality of geographical points within line sections of a railroad within which the train is operated;
holds a relational formula indicating a relationship between aged deterioration of railroad ground equipment and the transportation information, and configured to, upon specification of the railroad ground equipment for which to execute the deterioration prediction, acquire the transportation information on a line section to which the railroad ground equipment belongs, during the target period of the deterioration prediction, and predict a degree of aged deterioration of the railroad ground equipment by using the acquired transportation information and the relational formula;
adds up the degrees of aged deterioration of the railroad ground equipment, which are obtained from the environmental information and the transportation information;
calculates influence of the environmental information on the conditions of travel of the train, the environmental information being recorded at the point near the specified railroad ground equipment, for which to execute the deterioration prediction; and
predicts the degree of aged deterioration of the railroad ground equipment with the calculated influence of the environmental information on the conditions of travel of the train taken into account.

Therefore it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention  to apply Bhattacharjya’s teachings of degree of aged deterioration of the railroad ground equipment by using the acquired transportation information and McClintic teachings of degree of aged deterioration of the railroad ground equipment by using the acquired environmental information to Kumar's method to reduce derailment risk and costs [Bhattacharjya, [0004]).


6.	Claims 1, 5 are rejected under 35 U.S.C. 103 as being obvious over Kumar et al. (US PGPUB 2006/0195327 A1) in view of McClintic et al (US PGPUB 2016/0078695 A1) and Applicant Admitted Prior Art (AAPA), Bhattacharjya et al. (WO 2014/110099), Kumar et al. (US PGPUB 2015/0005994 A1)

Regarding claim 1: In view of claim 6 as explained above, Kumar in view of McClintic abd Bhattacchariya teaches all the limitations except a train-behavior estimation part configured to calculate influence of the environmental information on the conditions of travel of the train, the environmental information being recorded at the point near the specified railroad ground equipment, for which to execute the deterioration prediction;
wherein the transportation-load estimation part predicts the degree of aged deterioration of the railroad ground equipment with the influence of the environmental information on the conditions of travel of the train taken into account, the influence being calculated by the train-behavior estimation part.

However Kumar ‘5994 teaches in Fig. 24, ([0236] teaches about train behavior), ([0183], [0291] teaches about wheel slip information) about a train-behavior estimation part configured to calculate influence of the environmental information on the conditions of travel of the train, the environmental information being recorded at the point near the specified railroad ground equipment, for which to execute the deterioration prediction;
wherein the transportation-load estimation part predicts the degree of aged deterioration of the railroad ground equipment with the influence of the environmental information on the conditions of travel of the train taken into account, the influence being calculated by the train-behavior estimation part.

Therefore it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention  to apply Kumar’5994’s teachings of degree of aged deterioration of the railroad ground equipment by using the train behavior information to indicate the route is clear and the vehicle may proceed at a maximum or increased allowable speed. They can also indicate a reduced speed or stop is required. This reduced speed may need to be achieved immediately, or at a certain location (e.g., prior to the next signal or crossing) (Kumar’5994 [0201])


Regarding claim 5: Kumar’5994 teaches in Fig. 3 and ([0004], [0017], [0075]) about further comprising:
an inspection-information (in box 206 teaches about required servicing, in box 204 teaches about scheduled servicing, box 212 teaches about servicing instructions)storage part storing a 
wherein the environmental-load estimation part calculates a determination value for determining the degree of deterioration at a start of a deterioration-prediction-calculation period with the relational formula from the determination timing, and calculates the degree of deterioration in a deterioration prediction period based on the calculated determination value.

Therefore it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention  to apply Kumar’5994’s teachings to Kumar’s method to optimize management of a railway system (Kumar’5994, [0011]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2839.


/Mohammed Shamsuzzaman/Primary Examiner, Art Unit 2897